EXHIBIT 99.5 JOINT FILING AGREEMENT Pursuant to and in accordance with the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations thereunder, each party hereto hereby agrees to the joint filing, on behalf of each of them, of any filing required by such party under Section 13 or Section 16 of the Exchange Act or any rule or regulation thereunder (including any amendment, restatement, supplement, and/or exhibit thereto) with the Securities and Exchange Commission (and, if such security is registered on a national securities exchange, also with the exchange), and further agrees to the filing, furnishing, and/or incorporation by reference of this agreement as an exhibit thereto.This agreement shall remain in full force and effect until revoked by any party hereto in a signed writing provided to each other party hereto, and then only with respect to such revoking party. IN WITNESS WHEREOF, each party hereto, being duly authorized, has caused this agreement to be executed and effective as of the date set forth below. Date: June 5, 2012 ESL PARTNERS, L.P. By: RBS Partners, L.P., as its general partner By: ESL Investments, Inc., as its general partner By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer ESL INVESTORS, L.L.C. By: RBS Partners, L.P., as its manager By: ESL Investments, Inc., as its general partner By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer RBS PARTNERS, L.P. By: ESL Investments, Inc., as its general partner By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer ESL INSTITUTIONAL PARTNERS, L.P. By: RBS Investment Management, L.L.C., as its general partner By: ESL Investments, Inc., as its manager By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer 1 RBS INVESTMENT MANAGEMENT, L.L.C. By: ESL Investments, Inc., as its manager By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer CRK PARTNERS, L.L.C. By: ESL Investments, Inc., as its sole member By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer ESL INVESTMENTS, INC. By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer EDWARD S. LAMPERT By: /s/ Edward S. Lampert 2
